DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
References in IDS filed 8/24/2021 are incorrect but examiner acknowledges what references applicant was referring to. For purposes of clarity, examiner suggests that reference “US 2017/0014201 A1” be written as “—US 2017/0014201 A1—“ and that reference “US 2016/324592 A1” be written as “–US 2016/0324592 A1—“.

Response to Amendment
Applicant’s amendments filed 11/18/2021 to claims 1,12, and 18 are acknowledged by the examiner.                                                                                                                                                                                                                                                                                                      
Claim 1-20 are pending.
Claims 1-20 are examined.

Response to Arguments
Applicant’s amendments to claims 1, 12, and 18 filed on 11/18/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1, 12, and 18. Therefore, Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot in view of the new grounds of rejection laid out below. However, the primary of Dinkler remains relevant, because Dinkler discloses most of the structural limitations in Claims 1, 12, and 18. Furthermore, the Lepinoy teaching reference still remains relevant because Lepinoy continues to teach the further structure and contents of the pads and cushions of the device. Furthermore, the Idowu 

Applicant’s arguments regarding the objections to the drawings and the applicant’s amendments to the claim objections of the previous office action are acknowledged and persuasive. Therefore, the objections to the drawings and the objections to the claims have been withdrawn. 

Applicants arguments to claims 1, 12, and 18 are acknowledged but are not persuasive. Examiner notes that the prior art of record in view of new teaching reference Johnson is still able to read on the current limitations. For purposes of compact prosecution, the examiner has provided annotated figures of Lepinoy to better describe how the examiner is interpreting the cushions and pads described in the respective claims and their dependents in the new grounds of rejection below. Examiner suggests that the claims be further narrowing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 7,117,551 B1), in view of Lepinoy (US 5,009,318) in view of Johnson (US 5,577,998).

Regarding claim 1, Dinkler discloses a medical device for supporting and stabilizing a head of a patient during a medical procedure (20, see Fig 1; Col 1, lines 60-62), wherein the medical device is configured to connect with an operating table directly or indirectly via one or more intermediate structures (22a, 22b, see Fig 1; Col 2, lines 63-67), wherein the medical device comprises:
(a) a central head support configured to provide subjacent support to the head of the patient (70, see Figs 1 and 5; Col 3, lines 59-66); 
(b) a cushion connectable with the central head support (108a,108b, see Fig 1; Col 3, lines 59-66), wherein the cushion is configured to contact the head of the patient (see Fig 1; Col 4, lines 34-39); 
(c) two or more lateral head supports (86a and 86b, see Fig 1), wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (see Fig 1; Col 4, lines 4-17 and lines 38-41); and 
(d) two or more pads configured to contact the head of the patient (106a, 106b, see Fig 1; Col 4, lines 38-41), wherein each of the two or more pads is connectable with a respective one of the two or more lateral head supports (Col 4, lines 29-41; pad 106a is connectable with lateral head support 86a and pad 106b is connectable with lateral head support 86b, see Fig 1). 
Dinkler does not explicitly disclose wherein the cushion comprises a first chamber configured to receive a select one of a first fluid and a first shape-conforming material.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion discloses by Dinkler with the cushion as taught by Lepinoy in order to fix the desired form and hold the body in position thus enhancing the overall supporting capabilities of the device when in use (Col 7, lines 60-68).
The modified Dinkler discloses the invention above.
The modified Dinkler does not explicitly disclose wherein the two or more pads comprise a second chamber configured to receive a second fluid, and a third chamber configured to receive a second shape-conforming material, wherein the third chamber configured to receive the second shape-conforming material includes at least one vent configured for bidirectional venting of the third chamber. 
Lipinoy further teaches of an analogous pad (31, Figs 6-13) used in the art of providing support for a patient (Col 7, lines 60-61) wherein the pad further comprises a second chamber configured to receive a second fluid (32 of 31 is configured to receive air, see Fig 6-13; Col 7, lines 61-62), and a third chamber configured to receive a second shape-conforming material (33 of 31 is configured to receive shape-conforming material, see Figs 6-13; Col 5, lines 53-55 and 65-66; 33 of 31 is made of a resilient material and is thus considered as being shape-conforming) for the purpose of enhancing the support of the patient by better holding the body in position (Col 7, lines 60-68), wherein the third chamber configured to receive the second shape-conforming material (33 of 31) includes at least one vent configured for bidirectional venting of the third chamber (40 of 33 is a valve and is thus capable of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads disclosed by the modified Dinkler with the pad as taught by Lepinoy in order to fix the desired form and hold the body in position thus enhancing the overall supporting capabilities of the device when in use (Col 7, lines 60-68).
The modified Dinkler discloses the invention above.
As combined, although Lipinoy discloses the third chamber configured to receive the second shape-conforming material includes at least one vent configured for bidirectional venting of the third chamber (40 of 33 is a valve and is thus capable of venting air to flow to and from the contents of 33 when inflated or deflated, see Fig 6 and Col 6, lines 1-3), the modified Dinkler does not explicitly disclose wherein the at least one vent is configured for bidirectional passive venting.
Johnson teaches of an analogous device used in the art of protecting a user’s joint (Abstract) having an analogous chamber (30, see Figs 4-5) having an analogous shape-conforming material (40, see Figs 4-5; 40 is a resilient and capable of passively inflating itself when exposed to the external atmosphere, Abstract and Col 3, lines 63-67; examiner notes that the shape-conforming material 40 of Johnson is a resilent material and that the shape-conforming material 32 of Lipinoy is also a resilient material, Col 5, lines 53-55, and are thus considered as being analogous and capable of preforming the same function of returning to its original shape after having an force exerted on it) and having at least one vent configured for bidirectional venting (44, 45, 54 in combination with 40; Abstract and  Col 3, lines 63-67 to Col 4, lines 1-62 and claim 1; flow is capable into and out of chamber 30  and is capable of passive fluid flow is through vent 44, 45, 54 in combination with shape conforming material 40 allowing the device to inflate passively on its own or deflate via external forces that the user exerts on the device or when in areas having different atmospheric pressures when in when 44, 45 is in an open configuration) for the purposes of enabling the user the possibility of inflating without the need of inflation equipment (Col 2, lines 1-9) while also choosing their preferred level of support and comfort (Col 2, lines 13-21). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve and shape conforming material discloses by the modified Dinkler with the valve and shape conforming material as taught by Johnson in order to allow the user the option of either using a pump if need be as the structure would be capable or enabling the user the possibility of inflating without the need of inflation equipment (Col 2, lines 1-9) while also being able to choose their preferred level of support and comfort (Col 2, lines 13-21) thus enhancing the overall invention.

Regarding claim 2, the modified Dinkler discloses the device of claim 1.
As combined, the modified Dinkler further discloses wherein the first fluid and the second fluid are the same (the first fluid found in the first chamber of the modified cushion and the second fluid found in the second chamber of the modified two or more pads are both inflated and capable of being filled with air when in use, see Figs 6-13 and Col 7, lines 61-62 of Lepinoy; Dinkler as modified by Lepinoy).

Regarding claim 3, the modified Dinkler discloses the device of claim 1.
As combined, the modified Dinkler further discloses wherein the first shape-conforming material and the second shape-conforming material are the same (the first shape-conforming material found in the first chamber of the modified cushion and the second shape-conforming material found in the second chamber of the modified two or more pads are both filled with balls of expanded polystyrene 

Regarding claim 4, the modified Dinkler discloses the device of claim 1.
As combined, Lepinoy further discloses wherein the first fluid is air (see Figs 6-13 and Col 7, lines 61-62; Lepinoy). 

Regarding claim 5, the modified Dinkler discloses the device of claim 1.
As combined, Lepinoy further discloses wherein the first shape-conforming material and the second shape-conforming material is selected from a group consisting of a granular material, a gel, a foam, and combinations thereof (the first shape-conforming material found in the first chamber of the modified cushion and the second shape-conforming material found in the second chamber of the modified two or more pads are both filled with balls of expanded polystyrene and capable of being filled with other light and resilient materials when in use, see Figs 6-13; Col 5, lines 53-55 and 65-66 of Lepinoy; Dinkler as modified by Lepinoy).

Regarding claim 6, the modified Dinkler discloses the device of claim 1.
As combined, Lepinoy further discloses wherein the first shape-conforming material and the second shape-conforming material is a granular material (the first shape-conforming material found in the first chamber of the modified cushion and the second shape-conforming material found in the second chamber of the modified two or more pads are both filled with balls of expanded polystyrene, see Figs 6-13; Col 5, lines 53-55 and 65-66 of Lepinoy; Dinkler as modified by Lepinoy).

Regarding claim 7, the modified Dinkler discloses the device of claim 1.


Regarding claim 8, the modified Dinkler discloses the device of claim 1.
As combined, Lepinoy further discloses wherein the first chamber (the contents of 31, see Fig 6; Lepinoy) comprises an internal space (32 of 31, see Fig 6; Lepinoy) configured to be filled with the first fluid (32 of 31 is configured to receive air, see Fig 6-13; Col 7, lines 61-62; Lepinoy), wherein the first chamber (the contents of 31, see Fig 6; Lepinoy) comprises a first port (41 of 31, see Fig 6; Lepinoy) configured to provide access to the internal space (41 of 31 is a valve giving access to internal space 32 of 31 to fill with air, see Fig 6 and Col 6, lines 1-3; Lepinoy), wherein the first chamber is further configured to be vented to release all or a portion of the first fluid from the internal space (41 of 31 is a valve and is thus capable of allowing the venting of air from internal space 32 of 31, see Fig 6 and Col 6, lines 1-3; Lepinoy).

Regarding claim 9, the modified Dinkler discloses the device of claim 1.
As combined, Lepinoy further discloses wherein the second chamber of each of the two or more pads is adjacent the third chamber (second chamber of each of the two or more pads 32 of 31 are adjacent to the third chamber of each of the two or more pads 33 of 31, see Fig 6; Lepinoy), and wherein the third chamber (33 of 31) that is configured to receive the second shape-conforming material is configured to contact the head of the patient (33 of 31 is configured to abut the head of a patent when in use, Col 7, lines 60-68; Lepinoy).

Regarding claim 10, the modified Dinkler discloses the device of claim 1.


Regarding claim 11, the modified Dinkler discloses the device of claim 1.
As combined, further comprising a pump connectable with the first chamber of the cushion to selectively transfer fluid to the cushion (the first chamber, the contents of 31, of the cushion 31 is capable of connecting with a pump to allow selective transfer of air to the cushion 31, see Fig 6 and Col 6, lines 1-10; Lepinoy).

Regarding claim 12, Dinkler discloses a medical device for supporting and stabilizing a head of a patient during a medical procedure (20, see Fig 1; Col 1, lines 60-62), wherein the medical device is configured to connect with an operating table directly or indirectly via one or more intermediate structures (22a, 22b, see Fig 1; Col 2, lines 63-67), wherein the medical device comprises: 
(a) a central head support configured to provide subjacent support to the head of the patient (70, see Figs 1 and 5; Col 3, lines 59-66);  0101546.0663389 - 80 – 
(b) a cushion connectable with the central head support (108a,108b, see Fig 1; Col 3, lines 59-66), wherein the cushion is configured to contact the head of the patient (see Fig 1; Col 4, lines 34-39); 
(c) two or more lateral head supports (86a and 86b, see Fig 1), wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (see Fig 1; Col 4, lines 4-17 and lines 38-41); and 

Dinkler does not explicitly disclose wherein the cushion comprises a multi- chamber configuration.
Lepinoy teaches of an analogous cushion (101, Figs 11 and 6-8) used in the art of providing support for a patient (Col 7, lines 25-29) wherein the cushion further comprises a multi-chamber configuration (cushion 101 itself is multi-chambered having housings 102,103,and 118 , Fig 11, where Lepinoy contemplates cushion 101 being formed in combination with other similar cushions 101 having the same multi-chambers such as having 3 cushions combined with one another, Col 7, lines 25-29, to form a compartmentalized, multi-chambered configuration such as what is depicted in Fig 8 and further contemplated by Lepinoy, Col 8, lines 4-12) for the purpose of preventing bed sores thus enhancing the overall support provided by the device by better conforming to the patient in a desired position while also accommodating slight changes in position of the patient (Col 7, lines 25-29, lines 51-59 and Col 8, lines 4-12). Examiner contends that having a cushion assembly formed as a combination of three 101 cushions combined together would be an obvious modification to one of ordinary skill in the art as it is further contemplated by Lepinoy in Col 7, lines 25-29, Col 6, lines 43-44, and Col 8, lines 4-12.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion disclosed by Dinkler with the cushion assembly having a compartmentalized, multi-chambered configuration as taught by Lepinoy in order to enhance the overall support to the patient by fitting to the form of the patient in the desired position while tolerating changes of position of the patient if desired (Col 7, lines 25-29, lines 51-59 and Col 8, lines 4-12).

The modified Dinkler does not explicitly disclose wherein each of the two or more pads comprise a first chamber configured to receive a first fluid, and a second chamber configured to receive a first shape-conforming material, wherein the second chamber configured to receive the first shape-conforming material includes at least one vent configured for bidirectional venting of the second chamber.
Lipinoy further teaches of an analogous pad (31, Figs 6-13) used in the art of providing support for a patient (Col 7, lines 60-61) wherein the pad further comprises a first chamber configured to receive a first fluid (32 of 31 is configured to receive air, see Fig 6-13; Col 7, lines 61-62), and a second chamber configured to receive a first shape-conforming material (33 of 31 is configured to receive shape-conforming material, see Figs 6-13; Col 5, lines 53-55 and 65-66; 33 of 31 is made of a resilient material and is thus considered as being shape-conforming) for the purpose of enhancing the support of the patient by better holding the body in position (Col 7, lines 60-68), wherein the second chamber configured to receive the second shape-conforming material (33 of 31) includes at least one vent configured for bidirectional venting of the second chamber (40 of 33 is a valve and is thus capable of venting air to flow to and from the contents of 33 when inflated or deflated, see Fig 6 and Col 6, lines 1-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads disclosed by the modified Dinkler with the pad as taught by Lepinoy in order to fix the desired form and hold the body in position thus enhancing the overall supporting capabilities of the device when in use (Col 7, lines 60-68).
The modified Dinkler discloses the invention above.
As combined, although Lipinoy discloses the second chamber configured to receive the second shape-conforming material includes at least one vent configured for bidirectional venting of the second passive venting.
Johnson teaches of an analogous device used in the art of protecting a user’s joint (Abstract) having an analogous chamber (30, see Figs 4-5) having an analogous shape-conforming material (40, see Figs 4-5; 40 is a resilient and capable of passively inflating itself when exposed to the external atmosphere, Abstract and Col 3, lines 63-67; examiner notes that the shape-conforming material 40 of Johnson is a resilent material and that the shape-conforming material 32 of Lipinoy is also a resilient material, Col 5, lines 53-55, and are thus considered as being analogous and capable of preforming the same function of returning to its original shape after having an force exerted on it) and having at least one vent configured for bidirectional venting (44,45,54 in combination with 40; Abstract and  Col 3, lines 63-67 to Col 4, lines 1-62 and claim 1; flow is capable into and out of chamber 30  and is capable of passive fluid flow is through vent 44,45,54 in combination with shape conforming material 40 allowing the device to inflate passively on it’s own or deflate via external forces that the user exerts on the device or when in areas having different atmospheric pressures when in  when 44,45 is in an open configuration) for the purposes of enabling the user the possibility of inflating without the need of inflation equipment (Col 2, lines 1-9) while also choosing their preferred level of support and comfort (Col 2, lines 13-21). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve and shape conforming material discloses by the modified Dinkler with the valve and shape conforming material as taught by Johnson in order to allow the user the option of either using a pump if need be as the structure would be capable or enabling the user the possibility of inflating without the need of inflation equipment (Col 2, lines 1-9) 

Regarding claim 13, the modified Dinkler discloses the device of claim 12.
As combined, Lepinoy further discloses wherein the multi-chamber configuration of the cushion (the cushion assembly 101 as further described in claim 12, Figs 11 and 6-8; Col 7, lines 25-29, Col 6, lines 43-44, and Col 8, lines 4-12; Lepinoy) comprises:(a) a third chamber (118 of the first (far left) 101 cushion, see annotated Fig 11c and Fig 11); (b) a fourth chamber (118 of the third (far right) 101 cushion, see annotated Fig 11c and Fig 11); and (c) a fifth chamber (118 of the second (middle) 101 cushion, see annotated Fig 11c and Fig 11) located between the third and the fourth chambers (5th chamber is located between the 3rd chamber and 4th chamber, see Fig 11 and the modified cushion assembly as described in claim 12, see annotated Fig 11c).

    PNG
    media_image1.png
    412
    971
    media_image1.png
    Greyscale


Regarding claim 15, the modified Dinkler discloses the device of claim 13.
As combined, Lepinoy further discloses wherein the multi-chamber configuration of the cushion (the cushion assembly 101 as further described in claims 12 and 13, see annotated Fig 11c, Fig 11 and 6-th, 7th, and 8th chambers 102 of the respective cushions 101 are configured to contact the head of the patient when in use, see Fig 11; Col 7, lines 55-59).

Regarding claim 16, the modified Dinkler discloses the device of claim 15.
As combined, Lepinoy further discloses the multi-chamber configuration of the cushion (the cushion assembly 101 as further described in claims 12,13, and 15, annotated Fig 11c, Fig 11 and 6-8; Col 7, lines 25-29, Col 6, lines 43-44, and Col 8, lines 4-12; Lepinoy) wherein the third, fourth, and fifth chambers are configured to receive a second fluid (the 3rd, 4th, and 5th chambers 118 of the respective cushions 101 are configured to receive a second fluid (liquid), see annotated Fig 11c and Fig 11; Col 7, lines  25-29 and 35-43), and wherein the sixth, seventh, and eighth chambers are configured to receive a second shape-conforming material (the 6th, 7th, and 8th chambers 102 of the respective cushions 101 are configured to receive a second shape-conforming material (polystyrene balls), see annotated Fig 11c and Fig 11; Col 7, lines 25-29 and 51-59 and Col 5, lines 46-55).

Regarding claim 18, Dinkler discloses a medical device for supporting and stabilizing a head of a patient during a medical procedure (20, see Fig 1; Col 1, lines 60-62), wherein the medical device comprises: 
(a) a central head support configured to provide subjacent support to the head of the patient (70, see Figs 1 and 5; Col 3, lines 59-66);  0101546.0663389 - 80 – 
(b) a cushion connectable with the central head support (108a,108b, see Fig 1; Col 3, lines 59-66), wherein the cushion is configured to contact the head of the patient (see Fig 1; Col 4, lines 34-39); 
(c) two or more lateral head supports (86a and 86b, see Fig 1), wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (see Fig 1; Col 4, lines 4-17 and lines 38-41); and 
(d) two or more pads configured to contact the head of the patient (106a, 106b, see Fig 1; Col 4, lines 38-41), wherein each of the two or more pads is connectable with a respective one of the two or more lateral head supports (Col 4, lines 29-41; pad 106a is connectable with lateral head support 86a and pad 106b is connectable with lateral head support 86b, see Fig 1).
Dinkler does not explicitly disclose
wherein the cushion comprises: (i) a first chamber, (ii) a second chamber, wherein the first and second chambers are configured to be filled with a fluid, and wherein the first and second chambers are further configured to be vented to release all or a portion of the fluid, (iii) a third chamber positioned between the first and second chambers such that the first and second chambers collectively define a first pair of outer chambers while the third chamber defines a first middle chamber, wherein the third chamber is configured to be filled with the fluid, and wherein the third chamber is further configured to be vented to release all or a portion of the fluid, wherein each of the first, second, and third chambers individually contact the head of the patient when supporting and stabilizing the head of the patient;



    PNG
    media_image2.png
    366
    972
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion disclosed by Dinkler with the cushion assembly having a compartmentalized, multi-chambered configuration as taught by Lepinoy in 
The modified Dinkler discloses the invention above.
As combined, Lepinoy further discloses wherein the multi-chamber configuration of the cushion (the cushion assembly 101 as described above, see annotated Fig 11a, Figs 11 and 6-8; Col 7, lines 25-29, Col 6, lines 43-44, and Col 8, lines 4-12; Lepinoy) further comprising: (i) a first chamber (annotated Fig 11a), (ii) a second chamber (annotated Fig 11a), wherein the first and second chambers are configured to be filled with a fluid (Col 7, lines 25-59 and Col 8, lines 4-12), and wherein the first and second chambers are further configured to be vented to release all or a portion of the fluid (the 1st and 2nd chambers 102 are configured and capable of being vented via valves as depicted in Fig 11 and annotated Fig 11a as well as explained that the chambers are capable of being filled and depressurized, Col 7, lines 25-59 and Col 8, lines 4-12), (iii) a third chamber (annotated Fig 11a) positioned between the first and second chambers such that the first and second chambers collectively define a first pair of outer chambers while the third chamber defines a first middle chamber (third chamber is between the first and second chamber, see annotated Fig 11a), wherein the third chamber is configured to be filled with the fluid (Col 7, lines 25-59 and Col 8, lines 4-12), and wherein the third chamber is further configured to be vented to release all or a portion of the fluid (third chamber 102 is configured and capable of being vented via a valve as depicted in Fig 11 and annotated Fig 11a as well as explained that the chamber is capable of being filled and depressurized, Col 7, lines 25-59 and Col 8, lines 4-12), wherein each of the first, second, and third chambers individually contact the head of the patient when supporting and stabilizing the head of the patient (first chamber, second chamber, and third chamber 102 of the modified cushion 101, annotated Fig 11a, are all disposed on the same plane and are thus configured 
The modified Dinkler discloses the invention above.
As combined, the modified Dinkler does not explicitly disclose wherein each of the two or more pads comprises a multi-chamber configuration.
However, Lepinoy further teaches of an analogous pad (101, see Figs 11 and 6-8, and annotated Fig 11b) used in the art of providing support for a patient (Col 7, lines 25-29) wherein the pad further comprises a multi-chamber configuration (pad 101 itself is multi-chambered having housings 102,103,and 118 , Fig 11, annotated Fig 11b, Col 7, lines 25-59 and Col 8, lines 4-12) for the purpose of preventing bed sores thus enhancing the overall support provided by the device by better conforming to the patient in a desired position while also accommodating slight changes in position of the patient (Col 7, lines 25-59 and Col 8, lines 4-12).

    PNG
    media_image3.png
    1092
    1072
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads disclosed by the modified Dinkler with the pad assembly having a compartmentalized, multi-chambered configuration as taught by Lepinoy in order to enhance the overall support to the patient by fitting to the form of the patient in the desired position while tolerating changes of position of the patient if desired (Col 7, lines 25-59 and Col 8, lines 4-12). 

Regarding claim 19, the modified Dinkler discloses the device of claim 18.
As combined, Lepinoy further discloses wherein the multi-chamber configuration of the two or more pads (the modified pad assembly 101 as further described in claim 18, annotated Fig 11b and Figs 11 and 6-8; Fig 11, Col 7, lines 25-59, Col 6, lines 43-44, and Col 8, lines 4-12; Lepinoy) comprises: (a) a fourth chamber (annotated Fig 11b) 101 pad, see Fig 11): (b) a fifth chamber (annotated Fig 11b), wherein the fourth and fifth chambers are configured to be filled with a fluid (the 4th and 5th chambers are configured to be filled with a fluid, Col 7, lines  25-59), and wherein the fourth and fifth chambers are further configured to be vented to release all or a portion of the fluid (fourth chamber 102, annotated Fig 11b, is configured and capable of being vented via a valve as depicted in Fig 11 and annotated Fig 11b as well as explained that the chamber is capable of being filled and depressurized, Col 7, lines 25-59 and Col 8, lines 4-12 and fifth chamber 118, annotated Fig 11b, is capable of being vented via valves 119, Col 7, lines 35-43); and (c) a sixth chamber (annotated Fig 11b) positioned between the fourth and fifth chambers such that the fourth and fifth chambers collectively define a second pair of outer chambers while the sixth chamber defines a second middle chamber (6th chamber is located between the 4th chamber and 5th chamber where the 4th and 5th chambers are collectively defined as a first pair of outer chambers while the 6th chamber defines a first middle chamber, see Fig 11, annotated Fig 11b, and the modified pad assembly as described previously in claim 18), wherein the sixth chamber is configured to be filled with the fluid (the sixth chamber is configured to be filled with the fluid, Col 7, lines  25-59; 103 is filled with balls of resilient material where the chamber is capable of being pressurized and depressurized via the valve 110, additionally the contents inside the sixth chamber are spherical and will have inherently spaces of air between the spheres when the chamber is not in a depressurized state as per the packing factor of spheres and is thus considered as being filled with a fluid), and wherein the sixth chamber is further configured to be vented to release all or a portion of the fluid (the 6th chamber is configured and capable of being vented via valve 110, Col 7, lines 34-52).

Regarding claim 20, the modified Dinkler discloses the device of claim 19.
As combined, the modified Dinkler does not explicitly disclose wherein a first pressure in the first pair of outer chambers is configured to be equal, and wherein a second pressure in the second pair of outer chambers is configured to be equal. Though intended use does not inhibit the structure, design, or disclosure of the modified Dinkier, for full clarity it is obvious that since the disclosure of the modified Dinkier discloses a pressure device (see Lepinoy [Col 6 In 1-3]) for applying a pressure (compression and depressurization) and later contemplates the device of exerting a uniform pressure to reducing the ischemic effect (Col 7, lines 35-43; Lepinoy), for full clarity it is obvious that the device as disclosed by the modified Dinkier may be used to apply equal pressures to the first pair of outer chambers and the second pair of outer chambers respectfully.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the intended use of wherein the wherein a first pressure in the first pair of outer chambers is configured to be equal, and wherein a second pressure in the second pair of outer chambers is configured to be equal does not inhibit the structure, design, or disclosure of the modified Dinkier, and the modified Dinkier is fully capable of being used to apply equal pressures to the first pair of outer chambers and the second pair of outer chambers respectfully.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler (US 7,117,551 B1), in view of Lepinoy (US 5,009,318) in view of Johnson (US 5,577,998), in view of Idowu (US 2015/0328035 A1).

Regarding claim 14, the modified Dinkler discloses the device of claim 13.

Idowu teaches of an analogous body stabilization device (400, see Fig 4; [0067],[0069], and [0070]) comprising an analogous third and fourth chambers (453a and 453b respectfully, see Fig 4; [0067] and [0069]) further comprising a connection member (471, see Fig 4; [0070]) that fluidly connects the third and fourth chambers (connection member 471 connects analogous third chamber 453a and analogous fourth chamber 453b enabling air to flow through each chamber, thus the analogous third chamber 453a and the analogous fourth chamber 453b are considered to be fluidly connected via connection member 471, see Fig 4; [0070] and [0069]) for the purpose of inflating both chambers from a single pumping source ([0070]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the third and fourth chambers of the cushion as disclosed by the modified Dinkier and to have added a connection member connecting the third and fourth chambers as taught by Idowu in order to have provided improved fluid filled chambers that would add the benefit of being inflated from a single pumping source ([0070]), and thus adding the additional benefit of reducing the amount of materials (a single conduit would reduce the amount of conduits from two) and pumping sources required, as well as synchronously filling or deflating the fluid filled chambers which would allow for each pad to be inflated to an exact desired pressure.

Regarding claim 17, the modified Dinkler discloses the device of claim 12.
As combined, the modified Dinkler does not explicitly disclose further comprising a connection member that fluidly connects the first chamber of each of the two or more pads.
Idowu teaches of an analogous body stabilization device (400, see Fig 4; [0067],[0069], and [0070]) comprising an analogous first and second analogous fluid-filled chamber (4453a and 453b 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the fluid chambers of each pad as disclosed by the modified Dinkier and to have added a connection member connecting the fluid-filled chambers of each pad as taught by Idowu in order to have provided improved fluid filled chambers that would add the benefit of being inflated from a single pumping source ([0070]), and thus adding the additional benefit of reducing the amount of materials (a single conduit would reduce the amount of conduits from two) and pumping sources required, as well as synchronously filling or deflating the fluid filled chambers which would allow for each pad to be inflated to an exact desired pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786